Citation Nr: 0905543	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to eligibility for non-service-
connected pension benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1978 to August 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the appellant's pension eligibility 
claim was originally denied for lack of wartime service in a 
March 1992 rating decision; the appellant was notified of the 
denial that same month, but he did not appeal the decision.  
The March 1992 RO decision represents the last final action 
on the merits of that claim.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The March 1992 RO rating action also represents the 
last final decision on any basis as to the issue of whether 
the appellant has met the basic criteria for eligibility for 
non-service-connected pension benefits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Therefore, the pension issue on appeal 
is as listed on the title page.

The Board further notes that the RO did not treat the current 
claim of entitlement to non-service-connected pension 
benefits as one that had been previously denied.  
Nonetheless, a comprehensive discussion of the question of 
new and material evidence must be undertaken in order to put 
the pension eligibility issue in the proper legal posture.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  As the RO did 
not expressly analyze the pension benefits issue in terms of 
the need for new and material evidence, the Board is required 
to initially determine whether the claimant would be 
prejudiced by the Board's considering sub-issues and 
arguments or applying statutes, regulations, or judicial 
analyses which may have not been considered by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that the appellant would be prejudiced by the Board's 
consideration of such sub-issues and additional regulations 
as discussed below.

In his April 2006 VA Form 9, the appellant requested a Travel 
Board hearing; the requested hearing was scheduled for August 
2008.  Prior to that hearing date, the appellant's mother 
notified the RO that the appellant would be unable to attend 
due to his incarceration and asked that the hearing be 
rescheduled.  The new date for the hearing was in November 
2008.  Prior to the hearing date, the appellant notified the 
RO that he was in a two-year treatment program and that he 
was therefore unable to attend the November 2008 Travel Board 
hearing.  The appellant did not request a rescheduling of 
that hearing.  Accordingly, his hearing request has 
effectively been withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

In a September 2004 notice letter, the RO informed that the 
appellant that his claim of entitlement to VA pension 
benefits had denied because of his lack of wartime service.  
The RO never stated that the appellant's pension benefits 
claim had previously been denied for the same reason in March 
1992.  There was no mention of the statutory or regulatory 
requirements for new and material evidence in the notice 
letter or in the February 2006 Statement of the Case (SOC).  
In addition, the appellant's claim of entitlement to non-
service-connected pension benefits was not analyzed by the RO 
on a new and material evidence basis.  The appellant has not 
been notified that new and material evidence is needed to 
reopen his claim of entitlement to pension benefits.  
Therefore, neither he nor his representative have 
subsequently addressed or referenced the requirements for new 
and material evidence.

Thus, it is fairly clear from the evidence of record that 
neither the appellant nor his representative were notified of 
the need for new and material evidence, and is it clear that 
they probably were not aware of the possibility that the 
issue of new and material evidence would be considered by the 
Board.  The Board, however, is required to consider whether 
the appellant has submitted new and material evidence 
warranting reopening of his pension eligibility claim before 
the Board may consider the claim on the merits.  38 U.S.C.A. 
§§ 5108, 7104(b); Barnett v. Brown, 8 Vet. App. 1 (1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

On remand, the RO must provide the appellant with notice as 
to what is necessary to substantiate the previously 
unestablished element or elements required to change the 
previous denial of non-service connected pension benefits.   

Review of the evidence of record reveals that the appellant 
was treated for psychiatric symptoms in March 1982.  He was 
supposed to begin weekly therapy starting that same month.  
It is unclear whether all of the appellant's in-service 
psychiatric treatment records have been obtained.  On remand, 
all outstanding service medical, psychiatric and personnel 
records should be obtained and associated with the claims 
file.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The 
evidence of record has raised the issue of aggravation of a 
pre-existing psychiatric disorder.  Various psychiatric 
treatment records indicate the possibility of emotional 
disturbance prior to the appellant's entry into service.  
There are notations in the evidence of record that the 
appellant was sexually molested as a child, and that he was 
also physically and emotionally abused as well.  Both his 
current PTSD diagnosis and diagnosis of psychiatric 
disorder(s) other than PTSD could possibly be traced back to 
these factors.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that a psychiatric disorder 
preexisted the appellant's entry into active military service 
in October 1978.  The RO also has not determined whether, if 
any such condition did preexist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.

The RO has not obtained a medical opinion addressing these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant has not been advised as 
to the evidentiary burden placed upon him in a case in which 
the presumption of soundness has been rebutted.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

The evidence of record indicates the appellant has applied 
for Social Security Administration (SSA) disability benefits.  
However, complete copies of the medical records upon which 
any disability award/denial was based, as well as any SSA 
decision and its associated List of Exhibits, have not been 
made part of the claims file.  All of these records should be 
obtained and associated with the claims file.

Review of the evidence of record indicates that there are 
records relating to treatment of the appellant's psychiatric 
condition that are not of record.  The appellant has supplied 
the RO with the names of various private medical, substance 
abuse and psychiatric care providers.  The associated medical 
records have not been obtained.  In addition, it is unclear 
whether all VA medical treatment records have been obtained.

Review of the evidence of record also indicates that the 
appellant was incarcerated post-service.  However, no 
sentencing reports and/or psychiatric evaluations are of 
record for any such incarceration(s).  No prison records, 
medical or otherwise, are of record.  Any such prison 
sentencing evaluations and treatment records should be 
identified (with assistance of the appellant as necessary), 
obtained, and associated with the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private, government and VA 
treatment records should be obtained and associated with the 
claims file.

The appellant has not been afforded a VA psychiatric 
examination.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has documented current psychiatric 
diagnoses.  The appellant had some psychiatric complaints, 
including depression, in service.  Therefore, the Board finds 
that the duty to assist in this case requires that a VA 
medical opinion should be obtained on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  An appropriate period 
of time should be allowed for the 
appellant to respond and/or submit 
additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that any one 
of the previously denied claims is 
granted.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the pension benefits eligibility claim on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  See also 38 C.F.R. 
§ 3.156 (2008).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to non-service-
connected pension benefits.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and treatment centers, private or 
government, where he has been treated for 
any psychiatric problems, liver problems 
or respiratory/pulmonary problems since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  

More specifically, the AMC/RO should, 
with assistance from the appellant as 
needed, secure the records of all VA, 
government and private providers already 
identified in the evidence of record.  

In addition, all court evaluations/pre-
sentencing reports and the records of 
treatment by any prison facility where 
the appellant was incarcerated should be 
sought.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted is new and material as to the 
issue of whether or not basic eligibility 
for pension benefits has been documented.  
In determining whether new and material 
evidence has been submitted, the AMC/RO 
should determine whether the evidence 
secured or presented since the last final 
decision is new and material when viewed 
in the context of all the evidence, both 
old and new, presuming the credibility of 
the new evidence.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Justus v. Principi, 
3 Vet. App. 510 (1992).

6.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
claim and re-adjudicate it.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, to include 
in-service and post-service medical 
reports, including SSA and prison 
records, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (October 1978 to August 
1983)?

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in August 1983? 
and

d.  If the appellant is service-
connected for any condition, whether 
any portion of his current 
psychiatric pathology is 
attributable to said service-
connected disability or to some 
other cause or causes or combination 
thereof.  If the examiner does find 
that any portion of the appellant's 
psychiatric pathology is 
attributable to a service-connected 
disability (if any exist), the 
examiner should identify the 
specific amount/proportion of 
additional psychiatric pathology 
that is related to the service-
connected disability.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's period of 
service, the examiner must state whether 
any such identified pathology worsened 
during the appellant's period of active 
military service  October 1978 to August 
1983).  If worsening occurred, the 
examiner should state whether it can it 
concluded with clear and unmistakable 
certainty that each pre-existing 
psychiatric disorder was not aggravated 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of each such psychiatric 
disorder.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

8.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If a report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issues on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003), Allen v. 
Brown, 7 Vet. App. 439 (1995) and Patton 
v. West, 12 Vet App 272 (1999).  The 
AMC/RO should ensure that direct, 
presumptive, aggravation and secondary 
theories of service connection are 
considered.

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

